     Case 2:21-cv-00065-JCM-VCF Document 6 Filed 02/18/21 Page 1 of 2



 1   Jeff Silvestri, Esq. (NSBN 5779)
     Laura R. Jacobsen, Esq. (NSBN 13699)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     jsilvestri@mcdonaldcarano.com
 5   ljacobsen@mcdonaldcarano.com

 6   Attorneys for Defendants

 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   CHANTÉ ELIASZADEH, an individual, on                   Case No.: 2:21-cv-00065- JCM-VCF
     behalf of herself and those similarly
10   situated,
                                                            STIPULATION AND ORDER TO
11                                                          EXTEND TIME FOR DEFENDANTS TO
                          Plaintiffs,
                                                            RESPOND TO THE COMPLAINT
12
     v.                                                     (FIRST REQUEST)
13   CAESARS ENTERTAINMENT
     CORPORATION, a Delaware Corporation;
14   CAESARS ENTERTAINMENT, INC., a
     Delaware Corporation; DOES I through X,
15
     and ROE CORPORATIONS I through X,
16   inclusive,

17                        Defendants.
18

19            The undersigned counsel of record for Plaintiff, Chanté Eliaszadeh and Defendants

20   Caesars Entertainment Corporation, a Delaware Corporation and Caesars Entertainment, Inc., a

21   Delaware Corporation (“Defendants” ) stipulate to extend the deadline for Defendants to answer

22   or otherwise respond to the Complaint to March 1, 2021.

23            This is the parties’ first request to extend this deadline as the Defendants require additional

24   time to review the claims and investigate the facts. The request is not made for the purpose of

25   delay.

26

27

28
     Case 2:21-cv-00065-JCM-VCF Document 6 Filed 02/18/21 Page 2 of 2



 1         DATED this 11th
                      ____ day of February
                                  ______, 2021.

 2
      BEN’S LAW                                   MCDONALD CARANO LLP
 3
      By: ______________________                  By: /s/ Jeff Silvestri
 4
           Ben Lehavi, Esq.                          Jeff Silvestri, Esq. (NSBN 5779)
 5         Nevada Bar No. 14564                      Laura R. Jacobsen, Esq. (NSBN 13699)
           5940 South Rainbow Boulevard              2300 West Sahara Avenue, Suite 1200
 6         Las Vegas, Nevada 89118                   Las Vegas, Nevada 89102
           info@benslaw.com                          jsilvestri@mcdonaldcarano.com
 7                                                   ljacobsen@mcdonaldcarano.com
           Attorney for Plaintiff                    Attorneys for Defendants
 8

 9

10

11                                          IT IS SO ORDERED:

12                                          ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
13                                                  2-18-2021
                                            Dated: ______________________________
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                          Page 2 of 2
